CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 33 to Registration Statement No. 033-75116 of our report dated February 28, 2011, relating to the financial statements and financial highlights of LKCM Aquinas Value Fund, LKCM Aquinas Growth Fund, and LKCM Aquinas Small Cap Fund, and of our report dated February 28, 2011, relating to the financial statements and financial highlights of LKCM Balanced Fund, LKCM Equity Fund, LKCM Fixed Income Fund, LKCM International Fund, and LKCM Small Cap Equity Fund, appearing in the Annual Report on Form N-CSR of the LKCM Funds for the year ended December 31, 2010, and to the references to us under the headings "Financial Highlights" in the Prospectuses and "Independent Registered Public Accounting Firm" in the Statements of Additional Information, which are part of such Registration Statement. Milwaukee, Wisconsin April 27, 2011
